DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, 12, 13, 18 and 19 have been fully considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claims 2-10 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Publication 2013/0038621) in view of Zhong (US Publication 2020/0252581) and in further view of Sako (US Publication 2009/0278766.
Regarding independent claim 1, Choi teaches a display apparatus comprising:
a display panel which displays an image based on an input image data; (Starting in [0016], Choi teaches of driving a display panel based on input image data and choosing a first or second frequency for driving the display panel based on the input image data ([0040]));
a data driver which outputs a data voltage to the display panel; and (Data driver, [0193]);
a frequency controller which determines a driving frequency of the display panel based on the input image data... (Choi further teaches of having a frequency controller, 650 which determines a frequency for driving the display panel based on the input image data ([0196-0199]));
wherein the input image data reflects one of a still image and a moving image, and (Choi teaches in [0285, 0288, 0294, 0310, etc..] of using the input image data to determine the driving frequency based on if the image is a still or moving image);
Although Choi teaches of determining a driving frequency of a display panel via a frequency controller, Choi does not explicitly teach:
......determines a driving frequency of the display panel based on ......and a play speed setting.
the play speed setting includes all of ....equal to, or more than 1.0 times
However, in the same field of endeavor, Zhong discloses in [0075] of changing a framerate (driving frequency) of a display (which has a well-known normal playback speed for a user) based on when a user changes a play speed setting.  The teaching of going from a first framerate (1.0x) to a second framerate to realize a fast-forward effect, is considered more than 1.0 times.  Therefore, Zhong teaches a normal playback speed (1.0) to more than 1.0 times (fast-forward effect).
Choi teaches a base process/product of a display device which comprises a frequency controller for determining a driving frequency (framerate) of the display and provides driving frequency for a still and moving image, which the claimed invention can be seen as an improvement in that the invention reduces perceptibility of flicker [0003]).  Zhong teaches a known technique of user adjust the framerate (driving frequency) when a user changes a display operation from a normal playback speed (1.0x) to a faster playback speed that is comparable to the base process/product.
Zhong’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Choi and the results would have been predictable and resulted in the play speed setting includes all of ....equal to, or more than 1.0 times, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Although the combination of Choi and Zhong disclose changing the driving frequency based on an input image data and play speed settings, they do not explicitly disclose:
the play speed settings includes all of less than....1.0 times
However, in the field of display operation, Sako discloses in [0187 and 0384] of a display having variable speed operation such as fast playback, slow play back, frame-by-frame playback, thereby indicating it is well-known in the art to have different speed setting less than and more than a normal (1.0x) display speed.  Wherein a 1.0x play back speed would be between the fast playback and slow playback settings.
Choi/Zhong teaches a base process/product of a display device have a frequency controller for determining a driving frequency based on a still image or a moving image and a play back speed equal to 1.0x or greater, which the claimed invention can be seen as an improvement in that the display device has a reduce perception of flicker. Sako teaches a known technique of a display having a play back speed slower or faster than a normal (1.0x) playback speed that is comparable to the base process/product.
Sakos known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Choi/Zhong and the results would have been predictable and resulted in the play speed settings includes all of less than....1.0 times, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding independent claim 11, Choi teaches a method of driving a display panel, the method comprising:
determining a driving frequency of the display panel using a frequency controller;
and outputting a data voltage to the display panel based on the driving frequency, Starting in [0016], Choi teaches of driving a display panel based on input image data and choosing a first or second frequency via a frequency controller, 650 for driving the display panel based on the input image data ([0040, 0196-0199]).  A data driver, 500 provides data voltage to the display panel based on the first or second driving frequency ([0205-0209]));
wherein the frequency controller determines the driving frequency of the display panel based on an input image data.... (Choi further teaches of having a frequency controller, 650, which determines a frequency for driving the display panel based on the input image data ([0196-0199]));
wherein the input image data reflects one of a still image and a moving image, and (Choi teaches in [0285, 0288, 0294, 0310, etc..] of using the input image data to determine the driving frequency based on if the image is a still or moving image);
Although Choi teaches of determining a driving frequency of a display panel via a frequency controller, Choi does not explicitly teach:
......determines a driving frequency of the display panel based on ......and a play speed setting.
the play speed setting includes all of ....equal to, or more than 1.0 times
However, in the same field of endeavor, Zhong discloses in [0075] of changing a framerate (driving frequency) of a display (which has a well-known normal playback speed for a user) based on when a user changes a play speed setting.  The teaching of going from a first framerate (1.0x) to a second framerate to realize a fast-forward effect, is considered more than 1.0 times.  Therefore, Zhong teaches a normal playback speed (1.0) to more than 1.0 times (fast-forward effect).
Choi teaches a base process/product of a display device which comprises a frequency controller for determining a driving frequency (framerate) of the display and provides driving frequency for a still and moving image, which the claimed invention can be seen as an improvement in that the invention reduces perceptibility of flicker [0003]).  Zhong teaches a known technique of user adjust the framerate (driving frequency) when a user changes a display operation from a normal playback speed (1.0x) to a faster playback speed that is comparable to the base process/product.
Zhong’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Choi and the results would have been predictable and resulted in the play speed setting includes all of ....equal to, or more than 1.0 times, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Although the combination of Choi and Zhong disclose changing the driving frequency based on an input image data and play speed settings, they do not explicitly disclose:
the play speed settings includes all of less than....1.0 times
However, in the field of display operation, Sako discloses in [0187 and 0384] of a display having variable speed operation such as fast playback, slow play back, frame-by-frame playback, thereby indicating it is well-known in the art to have different speed setting less than and more than a normal (1.0x) display speed.  Wherein a 1.0x play back speed would be between the fast playback and slow playback settings.
Choi/Zhong teaches a base process/product of a display device have a frequency controller for determining a driving frequency based on a still image or a moving image and a play back speed equal to 1.0x or greater, which the claimed invention can be seen as an improvement in that the display device has a reduce perception of flicker. Sako teaches a known technique of a display having a play back speed slower or faster than a normal (1.0x) playback speed that is comparable to the base process/product.
Sakos known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Choi/Zhong and the results would have been predictable and resulted in the play speed settings includes all of less than....1.0 times, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Regarding dependent claim 12, Choi, as modified by Zhong and Sako, discloses the method of claim 11, wherein the determining the driving frequency of the display panel comprises:
determining whether the input image data is a moving image or a static image (Taught by Choi) when the play speed setting is equal to or greater than 1.0 times (Zhong discloses of providing a fast forward, which is well-known as a play speed that is greater than normal (1.0).  Therefore, the combination of Choi and Zhong discloses determining whether the input image data is a moving image or a static image when the play speed setting is equal to or greater than 1.0 times).

Claims 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Publication 2013/0038621) in view of Zhong (US Publication 2020/0252581), Sako (US Publication 2009/0278766) and in further view of Na (US Publication 2017/0018234).
Regarding dependent claim 13, Choi, as modified by Zhong and Sako, discloses the method of claim 12, wherein the determining the driving frequency of the display panel further comprises:
determining that the driving frequency of the display panel is an input frequency of the input image data when the play speed setting is equal to or greater than 1.0 times and the input image data is a moving image; and (The combination of Choi, Zhong and Sako provides the above limitations and wherein Choi further teaches of changing a frequency based on a moving image (motion image [0196]));
Although the combination of references disclose determining a driving frequency of the display panel, they do not explicitly teach:
determining the driving frequency of the display panel based on a flicker value with respect to a grayscale value of the input image data 
However, in the same field of endeavor, Na discloses in [0023, 0026] of picking a driving frequency corresponding to a grayscale of image data relating to a flicker index.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display frequency of a display panel based on an image data being a moving image or a static image and a play speed setting of greater than 1.0 times, as disclosed by the combination of Choi, Zhong and Sako; to include the feature of determining a driving frequency based on a flicker value and with respect to a grayscale value, as disclosed by Na, to remove flicker and reduce power consumption ([0033]).
determining the driving frequency of the display panel based on a flicker value with respect to a grayscale value of the input image data  when the play speed setting is equal to or greater than 1.0 times and the input image data is a static image (The combination of Choi, Zhong, Sako and Na, in combination, provide the above limitations).
Regarding dependent claim 18, Choi, as modified by Zhong and Sako, discloses the method of claim 11, wherein:
Although the combination of references disclose determining a driving frequency of the display panel when the input image data is a static image, they do not explicitly teach:
the driving frequency of the display panel is determined based on a flicker value with respect to a grayscale value of the input image data .....
However, in the same field of endeavor, Na discloses in [0023, 0026] of picking a driving frequency corresponding to a grayscale of image data relating to a flicker index.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display frequency of a display panel based on an image data being a moving image or a static image and a play speed setting of greater than 1.0 times, as disclosed by the combination of Choi, Zhong and Sako; to include the feature of determining a driving frequency based on a flicker value and with respect to a grayscale value, as disclosed by Na, to remove flicker and reduce power consumption ([0033]).
or the play speed setting is less than 1.0 times.
Regarding dependent claim 19, Choi, as modified by Zhong and Sako, discloses the method of claim 11, further comprising: 
Although the combination of references disclose determining a driving frequency of the display panel, they do not explicitly disclose:
dividing the display panel into a plurality of segments; and determining flicker values corresponding to the segments, wherein the driving frequency of the display panel is determined based on the flicker values corresponding to the segments 
However, in the same field of endeavor, Na discloses in [0023, 0026] of picking a driving frequency corresponding to a grayscale of image data relating to a flicker index of segment blocks, BLK and wanting a zero flicker value.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display frequency of a display panel based on an image data being a moving image or a static image and a play speed setting of greater than 1.0 times, as disclosed by the combination of Choi, Zhong and Sako; to include the feature of dividing the display panel into a plurality of segments; and determining flicker values corresponding to the segments, wherein the driving frequency of the display panel is determined based on the flicker values corresponding to the segments, as disclosed by Na, to remove flicker and reduce power consumption ([0009]).
dividing the display panel into a plurality of segments; and determining flicker values corresponding to the segments, wherein the driving frequency of the display panel is determined based on the flicker values corresponding to the segments and the play speed setting (The combination of references disclose the above features and therefore the above limitations).
Conclusion
Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure:
US Patent Publication 2017/0075416 to Armstrong discloses changing the playback frame rate based on video data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAD M DICKE/Primary Examiner, Art Unit 2693